Citation Nr: 0511603	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a stomach condition, 
including ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, denied a 
claim for service connection for a history of ulcers.  In 
August 2003, a Decision Review Officer (DRO) at the RO also 
denied the claim.  In March 2005, the veteran testified at a 
hearing before the undersigned that was held at the RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance have been provided 
to the veteran, and all of the evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  A claim for service connection for a stomach disorder, 
including ulcers, has been previously denied by the RO and 
the Board in earlier, final decisions, most recently in an 
October 1987 RO decision. 

3.  The evidence received since the October 1987 RO decision 
denying service connection for a stomach condition is mostly 
cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1987 RO decision denying service connection 
for a stomach condition is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a stomach condition, 
including ulcers.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The instant appeal arises from the veteran's effort to reopen 
previous final decisions regarding an alleged stomach 
condition.  The record reflects numerous prior and final 
rating decisions by various RO's and decisions by the Board.  

In July 1983, the Board denied a claim for service connection 
for a stomach disorder.  In April 1987, the Board found that 
the claim for service connection for a stomach disorder had 
been reopened, but it denied the claim on the merits.

In October 1987, the RO in Waco, Texas, denied reopening of 
the claim for service connection for a stomach condition.  
The veteran did not appeal these actions by the RO in a 
timely fashion.  See 38 U.S.C.A. § 7105 (West 2002).  The 
veteran wrote to the RO in April 1988, and in July 1988, the 
RO sent him a letter, requesting new and material evidence to 
reopen the claim for service connection for a stomach 
condition.  The veteran did not reply in a timely fashion; he 
filed additional correspondence more than a year later.  

In May 2001, the veteran again sought to reopen the claim for 
service connection for a stomach disorder.  

In the December 2001 rating decision and the August 2003 DRO 
decision on appeal, the RO denied the claim for service 
connection for ulcers without considering the preliminary 
issue of whether the veteran had submitted new and material 
evidence to reopen the claim.  However, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for the disability.  See 
Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  The question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Bernard, 4 Vet. App. at 392.  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  If new and material evidence has not been 
received, the analysis ends, and what the RO's determinations 
in the rating decision(s) on appeal are not controlling.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id., 83 F.3d at 1384.  Any finding entered when 
new and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

When an RO or the Board disallows a claim, a claim based upon 
the same factual basis may not be considered.  See 38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, a claim will 
be reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  In determining if new and 
material evidence has been submitted, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence applies only to an application to reopen a 
previously and finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Because the veteran's application to reopen was received in 
May 2001, the amended definition of new and material evidence 
does not apply here.

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  A current disability 
must be related to service or to an incident of service 
origin.  "[A] veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

There must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of disease or injury; and 
medical evidence of a nexus between in-service injury or 
disease and current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

In addition, where a veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and ulcers are manifested to a degree of 
10 percent within a year after separation from service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of the disease during the 
period of service; this presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

At the time of the prior final decisions (including the most 
recent final decision, the unappealed RO decision from 
October 1987), the evidence before VA included the veteran's 
statements and correspondence, his service medical records, 
and various post-service medical records.  

The service medical records included an undated in-service 
examination report (prepared in connection with transfer to 
the Army Reserves); the veteran noted having had stomach, 
liver, or intestinal problems.  However, on his October 1953 
separation physical examination, there were no stomach 
complaints, and his abdomen and viscera were found to be 
normal.  

The veteran was hospitalized at the "Hospital Dr. Maldondado 
Sierra Corp." in February and March 1954 with admitting 
diagnoses of gastritis, rule out peptic ulcer disease, rule 
out gall bladder disease, and acute pharyngitis.  On 
discharge from the hospital, the established clinical 
diagnoses were acute gastritis, acute pharyngitis, and 
trichuris trichuria.  

The veteran was hospitalized at a VA facility in San Juan, 
Puerto Rico, in February 1957 for chronic tonsillitis and 
trichuriasis; he underwent a tonsillectomy.  Examination of 
his abdomen was negative at that time.  

The veteran testified before the RO in Hartford, Connecticut, 
in August 1982 that he had been treated for problems in early 
1954, that is, soon after separation from service.  He stated 
that the treatment had been at a private hospital (a clinic 
called Maldondado-Sierra) at VA's expense.

On an August 1982 VA examination, the veteran gave no 
definite gastrointestinal symptoms (such as nausea, vomiting, 
pain, or diarrhea).  The examiner stated that the veteran's 
stomach complaints were too vague to be evaluated.  Also, 
examination revealed no masses or tenderness of the digestive 
system.  

Private medical records from Mount Sinai Hospital in 
Hartford, Connecticut, noted treatment for gastric ulcers in 
June 1984; the veteran had been unresponsive to Zantac 
treatment.  A treating gastroenterologist, Jay B. Benson, 
M.D., noted that the veteran had no history of 
gastrointestinal disease.    

The veteran was treated for abdominal pain, loose stool with 
questionable melena, a history of peptic ulcer disease, and 
benign prostatic hypertrophy in July 1985 at the Providence 
Memorial Hospital in El Paso, Texas.  A consultation report 
noted that the past medical history of peptic ulcer disease 
dated from 1984.  After evaluation and testing, the 
impression was mild gastritis. 

Since the most recent final denial in 1987, more evidence has 
been received. 

He was treated by Sacred Heart Health System in April 2000 
for mild diverticulosis.  

VA medical records from 1999 to 2002 reflect treatment for 
various conditions, including psychosis, not otherwise 
specified; and severe major depressive disorder with 
psychotic features.

According to a March 2001 VA progress note, in connection 
with psychiatric treatment for major depressive disorder, it 
was noted that the veteran was unreliable as a historian.  In 
May 2001, the veteran denied having any current medical 
problems; he also stated that he sometimes felt nauseated and 
vomited, but he denied any history of peptic ulcer disease.  

On an October 2001 VA digestive conditions examination, the 
veteran reported having had some stomach problems over the 
years; however, he denied having had stomach problems during 
his active service.  On examination, the veteran's abdomen 
was soft, without masses.  His liver and spleen were not 
palpable.  There was no epigastric tenderness.  He had 
normoactive bowel sounds.  The VA examiner diagnosed a 
history of ulcers; however, this history was approximately 30 
years after his active service.  The examiner also noted that 
he had reviewed all of the records in the veteran's claims 
folder and had found no indication of any type of stomach 
problem during the veteran's active service.  

The Board also notes that in a November 2001 initial post-
traumatic stress disorder (PTSD) VA examination report, the 
veteran denied having had any acute medical problems (except 
for prostate surgery 15 years earlier).  Diagnoses included 
chronic, mild PTSD; and delusional disorder, not otherwise 
specified, rule out psychotic disorder.  

The above post-1987 evidence is generally new.  However, it 
is not material.  The medical records refer to current 
medical conditions, but they do not relate to any ulcers 
either in service or to a compensable degree within one year 
within separation from service.  Indeed, an October 2001 VA 
examination found no such evidence of an in-service stomach 
problem; the examination also dated a history of ulcers to a 
time that was many years after the veteran's active service.  

Additional evidence received since 1987 includes an April 
2002 letter from E.C., who was married to the veteran from 
1958 to 1976; she wrote that the veteran had frequently 
vomited after eating certain foods.  This letter is not 
material; while she discusses symptoms of vomiting, her 
statements are not competent to establish any diagnosis of 
ulcers.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Additional evidence includes the veteran's recent statements, 
correspondence, and testimony.  The veteran testified before 
the Board in March 2005 that he had ulcers in service (in 
1953) and within one year after separation from service.  
None of this evidence is new; it is entirely duplicative of 
earlier statements made by the veteran.  They reprise 
essentially the very same evidence that the veteran has 
offered before in earlier statements, correspondence, and 
testimony. 

The veteran has also contended that he has developed ulcers 
because of his service-connected PTSD.  A disability may be 
service connected if it is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 
3.310(a) (2004).  Secondary service connection may also be 
established when a service connected condition aggravates a 
non-service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  However, the record includes no 
competent evidence whatsoever that addresses the possibility 
of such a relationship.

Thus, the Board concludes that new and material evidence has 
not been received since October 1987.  Therefore, the 
application to reopen the claim for service connection for a 
stomach condition, including ulcers, is denied.

The Board has also considered if VA has satisfied all duties 
to notify and assist the claimant.  38 U.S.C.A. §§ 5103 & 
5107 (West 2002) and 38 C.F.R. § 3.159 (2004).    

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in May 2002, that 
is, after the November 9, 2000, effective date of the 
relevant notice and assistance requirements.  However, even 
under Pelegrini, the notices regarding the veteran's claim 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  Any defect with regard to the timing of the 
notice to the veteran was harmless because of the thorough 
and informative notices provided throughout the adjudication 
of the claim.  See Mayfield v. Nicholson, __ Vet. App. __, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

The RO sent the veteran correspondence in June 2001; and a 
statement of the case in August 2003.  These documents 
discussed specific evidence and the particular legal 
requirements applicable to the veteran's claim.  Taken 
together, these documents discussed the evidence considered 
and the pertinent laws and regulations, including 38 U.S.C.A. 
§§ 5103 & 5107 and 38 C.F.R. § 3.159 and the reasons for the 
RO's decision.  There was no harm to the veteran, as VA made 
all efforts to notify and to assist him with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the more 
general notice of the need for any evidence in the veteran's 
possession.  Thus, VA has satisfied its "duty to notify" 
the veteran.

In addition, VA has obtained all relevant evidence identified 
by the veteran.  The veteran has provided conflicting 
information regarding possible, additional treatment that 
allegedly occurred within one year after separation from 
service.  In 1988, he wrote that he had been treated at the 
Hermanos Melendez Hospital (at VA's expense) soon after 
service.  However, at his March 2005 hearing before the 
Board, he testified that the treatment was at a VA facility.  
In any event, the Board notes that the veteran identified 
treatment for stomach problems in 1954 at a non-VA facility 
(Hospital Hermanos Melendez), but that facility replied that 
it had not found any records relating to the veteran.  The 
veteran has also stated that he was treated at the George 
Washington Hospital in 1964; however, closer inspection of 
the claims folder reveals that the veteran previously had 
stated in 1985 that he was treated at that facility in 1968 
for a condition other than a stomach problem (intramuscular 
hernia).  Thus, VA has complied with all duties to assist the 
veteran in securing relevant, available evidence.  

The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  


ORDER

The application to reopen a claim for service connection for 
a stomach condition, including ulcers, is denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


